Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 1 of 27 PageID 721




                          UNITED STATE DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                             CASE NO.: 8:19-cv-02289-VMC

    MEREDEITH METZLER, DIANA                   )
    BELICH, BLEAN TAYE and STEVEN              )
    BRUNO, Individually and on behalf of all   )
    others similarly situated,                 )
                                               )
                        Plaintiffs,            )
                                                   DEFENDANTS’ OPPOSITION TO
                                               )
                                                      PLAINTIFFS’ MOTION TO
    vs.                                        )
                                                    CONDITIONALLY CERTIFY A
                                               )
                                                   FLSA COLLECTIVE ACTION AND
    MEDICAL MANAGEMENT                         )
                                                      AUTHORIZE NOTICE TO
    INTERNATIONAL, INC., A CARING              )
                                                      POTENTIAL COLLECTIVE
    DOCTOR (MINNESOTA), P.A.,                  )
                                                         MEMBERS [DE #54]
    A CARING DOCTOR (TEXAS), P.C.,             )
    A CARING DOCTOR (NEW JERSEY),              )
    P.C., XYZ CORPORATIONS 1-45, all           )
    collectively d/b/a BANFIELD PET            )
    HOSPITAL,                                  )
                                               )
                        Defendants.            )
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 2 of 27 PageID 722




                                   PRELIMINARY STATEMENT
           Plaintiffs’ bar for certification may be “low,” but it is not “non-existent” and they have

   not met it. Plaintiffs are former managers who were responsible for managing animal hospitals.

   Plaintiffs were “working managers” and regardless of the tasks they performed along-side the

   associates they managed, they were the highest level of non-physician management in the hospital,

   at all times. Banfield calls these managers “Practice Managers” because they are managing a practice

   and always responsible for the operations and profitability of the hospital. Banfield needs Practice

   Managers (“PMs”) to interact with customers, resolve concerns and observe and evaluate

   associates to be successful. They are the front lines charged with managing, interviewing, hiring,

   training, disciplining and coaching associates. They manage the hospital’s budget, ensure the

   hospital is supplied, and perform management duties, every day, all day.

           Plaintiffs are surprisingly quiet about their management duties. They do not deny

   performing management duties but only lament that they spent some percentage of time also

   performing tasks similar those performed by the associates they managed. FLSA’s regulations

   specifically recognize that managers, in many industries including healthcare, spend time engaging

   with employees and customers and working with the people they manage while concurrently

   maintaining their management duties. There is no factual dispute that Plaintiffs, and all PMs, perform

   management duties and never lose that hat. Plaintiffs complain about Banfield’s desire for PMs to be out

   with Banfield’s customers, pets, and associates to improve and monitor customer service,

   operational efficiencies, associate performance and profitability. Plaintiffs’ disagreement with

   Banfield’s management strategy may be a good reason for them to find alternative employment

   but it is not evidence of an FLSA violation or “similarly situated” associates.




                                                      1
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 3 of 27 PageID 723




           Plaintiffs’ Motion to Conditionally Certify an FLSA Collective (“Motion”) should be

   denied. First, the Motion does not identify a procedure or policy that violates the law. Plaintiffs’

   evidence of an alleged unlawful policy or practice is (1) PMs were classified as exempt; (2) had the

   same job description (identifying management duties), and (3) received similar training. This

   cannot be sufficient to establish an FLSA violation and authorize notice. Many managers are

   exempt, have the same job description, and receive similar training. Those facts are not dispositive

   of an illegal practice or to authorize court-approved notice.

           Although not required, Defendants produced overwhelming evidence why this case

   cannot be litigated as a collective action. The individualized inquiries required to evaluate the

   management duties of PMs and the factors that influence those duties, including hospital size,

   profitability, number of doctors, turnover, associate experience, skill set and other individualized

   factors, predominate such that this case cannot be decided on representative testimony. Each

   Practice Manager spends his/her day differently. The amount and complexity of decisions they

   make, the time spent on solely management duties, the level of discretion allowed and the

   consequences of their decisions will vary depending on these and other factors. A Judge in the

   Middle District of Florida recently held in a similar case that:

           “[P]laintiff-specific inquiries would be required as to whether or not an individual was
           misclassified, and therefore exempt from the FLSA. Specifically, individualized
           inquiries would be required as to whether various ‘Office Managers’ meet the FLSA
           ‘executive exemption.’ These individualized inquires also make conditional
           certification in this proceeding unwarranted.”

   Kelley v. Taxprep1, Inc., 2014 U.S. Dist. LEXIS 184589, at *5 (M.D. Fla. Apr. 2, 2014).

           Plaintiffs do not deny they were managers but complain that during some portion of the

   day, they are performing non-exempt tasks. They may have performed a host of tasks but the

   individual inquiry into each hospital and each PM’s employment will demonstrate that regardless



                                                     2
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 4 of 27 PageID 724




   of the specific task they were conducting, the PM is always the manager on duty. PMs are always

   concurrently performing management duties. The PM always has management duties including hiring,

   firing, budgeting, evaluating, training, scheduling, resolving conflict and customer service. PMs

   are critical to the operations of the hospital. To evaluate whether a PM’s management duties were their

   “primary duties” the Court must individually examine and inquire into each hospital, the unique

   qualities and circumstances there and each PM in a focused, forensic and individualized manner.

   Plaintiff simply cannot identify “similarly situated” employees.

            Plaintiffs’ identical, boilerplate, conclusory assertions in their declarations are insufficient

   to satisfy their evidentiary burden to prove Plaintiffs are “similarly situated” to anyone. Plaintiffs

   offer their inadmissible opinions that the “non-exempt tasks” they performed were the “most

   important” part of their job and not the management tasks Banfield compensated them to

   perform. However sincere their opinions, they are inconsistent with 44 declarations of PMs and

   Field Directors (“FD”) filed with this opposition, from 20 states, PM training materials, job

   description, performance evaluations and metrics, and the work of PMs.1 The most important job

   of a PM is to manage a hospital. Plaintiffs’ opinions about the importance to Banfield of their other

   tasks, does not establish that others are “similarly situated.” If it did, the Court would need to

   authorize notice to those PMs holding the same opinion as Plaintiffs about the importance of their


   1 See Declarations attached in alphabetical order as follows: Ahmed, Megan Mack (Ex. 1); Breen, Ryan (Ex. 2);
   Brochin, Jamie (Ex. 3); Chall, Justin (Ex. 4); Cobb, Jesse ( Ex. 5); Cooper, Benjamin (Ex. 6); Cordon, Wendy (Ex. 7);
   Creasman, Philip (Ex. 8); Crowe, Elizabeth (Ex. 9); Davis, Jen (Ex. 10); Derrenberger, Nicole (Ex. 11); Duffy, Sarah
   (Ex. 12); Duran-Lovett, Diane (Ex. 13); Eddington, Jeff (Ex. 14); Fagins, Niesha (Ex. 15); Feigner, Kathleen (Ex. 16);
   Ferretti, Angela (Ex. 17); Foss, Lisa (Ex. 18); Gachassin-Owens, Susan (Ex. 19); Hall, Dawn (Ex. 20); Hayes, Tabi’tha
   (Ex. 21); Headrick, Tara Nicole Robson (Ex. 22); Huddleston, Tara (Ex. 23); Hutchinson, Christie (Ex. 24);
   Landendorff, DarlyAnn (Ex. 25); Lontoc, Rossana (Ex. 26); Mackey, Robert (Ex. 27); Michael, Caitlyn (Ex. 28);
   Montoya, Teresa (Ex. 29); Norman, Mychael (Ex. 30); O’Neill, Lauren (Ex. 31); Paiz, Ruby Mae (Ex. 32); Pierce,
   Erin (Ex. 33); Poffenroth, Jodie (Ex. 34); Pollack, Heather (Ex. 35); Powers, Janal (Ex. 36); Punales, Soni (Ex. 37);
   Richardson, Kayonna (Ex. 38); Shaw, Kristie (Ex. 39); Shipp, Crystal (Ex. 40); Stecher, Aleksandra (Ex. 41); Stephens,
   Rebecca (Ex. 42); Stinnett, Chris (Ex. 43); Triplat, Angela (Ex. 44); Vogt, Kira (Ex. 45); Wollenzien, Kayla (Ex. 46).
   Declarations are cited to by last name and paragraph reference (“Ahmed ¶__”).




                                                             3
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 5 of 27 PageID 725




   non-exempt tasks, an obviously flawed and absurd result. Plaintiffs’ opinions about what is “more

   important” to Banfield’s business is not evidence of a violation and not relevant.

            This case should not be certified. Plaintiffs do not assert an FLSA violation common to

   all PMs. Every hospital presents individual facts that would predominate over common factual

   issues. Every PM performs concurrent duties. The kinds of management decisions will differ

   from each hospital. These are all highly individualized issues incompatible with litigation as a

   collective. At least 44 PMs and FDs do not believe that “non-exempt tasks” were the “most

   important” tasks they performed. Banfield cannot defend this case as collective and respectfully

   asks the Court to deny Plaintiffs’ motion.

                                  STATEMENT OF RELEVANT FACTS

   I.       PMs Are Responsible For The Daily Operations Of Their Hospitals

            The PM “is one of the Company’s most mission critical roles.2” Each Banfield hospital is

   managed by one PM, the highest level of non-medical management at each hospital.3 PMs are the

   leaders of the hospital and responsible for running it, overseeing the day-to-day operations;

   managing the budget, monitoring revenue for profitability; creating and managing associate

   schedules; hiring and training new associates; and supervising, coaching, counseling, disciplining

   and terminating associates.4 The primary purpose and function of the PM is to manage the hospital

   and ensure the highest quality of veterinary care, exceptional client service, associate engagement

   and maximum productivity of the veterinary medical team.5 See PM Job Description attached as

   Ex. 1 at A. Every PM manages and directly supervises at least two full time associates, varying


   2 Shaw ¶10.
   3 Brochin ¶7; Mackey ¶7; Michael ¶7; Stinnett ¶2; Poffenroth ¶2.
   4 Breen ¶¶8-18; Chall ¶¶7-20; Cobb ¶¶ 4-14; Stinnett ¶¶ 6-13.
   5 Breen ¶9; Vogt ¶9; Wollenzien ¶9.




                                                            4
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 6 of 27 PageID 726




   from approximately six to more than twenty.6 The positions managed by the PM include Client

   Service Coordinators (“CSC”), Veterinary Technicians (“VT”), Veterinary Assistants (“VA”), and

   Shift Leads (collectively, “associates”). Id.

            PMs report to Field Directors, who work remotely and oversee approximately 15-20

   hospitals.7 FDs must ensure that their region delivers on operations, financial performance, and

   staffing, and do so by developing PMs to manage and operate effective, efficient and productive

   hospital teams.8 See FD Job Description attached as Ex. 1 at B. FDs have little, if any involvement

   in the daily operations of the hospitals in their regions.9 FDs do not regularly work in hospitals,

   and only visit based on the specific needs of the market and the hospital.10 PMs independently

   manage their designated hospital.11

            PMs are “people managers” responsible for hiring, training, supervising, coaching,

   developing, disciplining, demoting, promoting, and terminating associates. PMs post job openings,

   interview candidates, oversee the hiring process and recommend wages.12 PMs manage the labor

   costs of their hospital.13 PMs have discretion to create associate schedules and identify growth

   opportunities.14 PMs must train associates and outline job expectations.15

            PMs enforce Banfield policies and ensure their hospital is providing quality medical care.16

   When issues arise, PMs must correct, coach, and develop the skills of associates.17 PMs discipline


   6 Chall, Davis, Duffy, Ferretti, Wollenzien, Duran-Lovett, Fagins, Hall, Hutchinson, Montoya, Vogt ¶10.
   7 Davis ¶7; Fagins ¶7; Foss ¶2.
   8 Cobb ¶¶ 5, 8; Stinnett ¶5; Foss ¶4; Poffenroth ¶4.
   9 Cobb ¶¶ 5, 8, 17; Stinnett ¶14; Foss ¶ 10; Duffy ¶7; Paiz ¶7.
   10 Michael ¶7; Norman ¶7; O’Neill ¶7; Paiz ¶7; Pollack ¶7; Poffenroth ¶3.
   11 Crowe ¶20; Ferretti Decl ¶20; Poffenroth ¶¶10, 12; Gachassin-Owens ¶¶14-15.
   12 Brochin ¶10; Davis ¶12; Huddleston ¶12; Cobb ¶8; Stinnett ¶8.
   13 Chall ¶18; Duran-Lovett ¶11; Poffenroth ¶9.
   14 Feigner ¶11; Hall ¶¶9, 11; Cobb ¶12; Poffenroth ¶8.
   15 Breen ¶15; Brochin ¶9; Stinnett ¶10.
   16 Davis ¶17; Brochin ¶18; Shaw ¶19; Eddington ¶17.
   17 Breen ¶12; Brochin ¶28; Duran-Lovett ¶13; Huddleston ¶22.




                                                           5
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 7 of 27 PageID 727




   associates who fail to meet Banfield’s policies and procedures and give verbal and written

   counseling and terminate associates.18 PMs track associate performance and conduct one-on-one

   performance reviews.19 PMs can recommend demotions, promotions, and raises for associates,

   all of which are afforded great weight by their FDs.20

            PMs maintain operations-related management duties. One of the PMs’ primary

   responsibilities is to achieve the hospital’s financial objectives and increase profitability. (Ex. 1 at

   A). FDs oversee between 15-20 hospitals and work offsite. The main purposes of the PM is to

   manage the hospital’s daily operations.21 Banfield needs an engaged PM onsite. PMs are

   responsible for knowing the budget, monitoring labor costs, inventory costs, and productivity.22

   There is no manual proscribing how PMs meet their obligations. PMs must rely on their

   independent judgment and discretion to interpret and plan around the hospital’s budget.23 Each

   PM must decide how to achieve these goals given the unique needs of their hospital.24

            PMs are responsible for the overall quality of care at their hospital. (Ex. 1 at A). PMs

   ensure that doctors and associates are supported and productive.25 PMs identify, order, and

   maintain necessary medical equipment and medicine for the hospital.26 PMs respond to any

   facility-related operations issues to ensure the hospital is open during hospital hours.27


   18 Creasman Decl ¶15; Fagins ¶13; Lontoc ¶12; Paiz ¶13; Stinnett ¶9.
   19 Creasman ¶¶17-18; Mackey ¶¶14-15; Duran-Lovett ¶15.
   20 Poffenroth ¶10; Cobb ¶8; Hall ¶¶14-15.
   21 Hutchinson ¶9; Pollack ¶20; Shaw ¶7; Cobb ¶¶13-17; Foss ¶¶4-5.
   22 Feigner ¶20; Michael ¶14; Montoya ¶11; Robson Headrick ¶18.
   23 Duran-Lovett ¶23; Duffy ¶22; Foss ¶¶9-10.
   24 Punales ¶7.
   25 Breen ¶8; Brochin ¶19; Hall ¶9; Norman ¶9.
   26 Hayes ¶11; Derrenberger ¶16; Mackey ¶20; Brochin ¶26.
   27 Cooper ¶11; Richardson ¶11.




                                                           6
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 8 of 27 PageID 728




            PMs must manage overall customer satisfaction. (Ex. 1 at A). PMs must ensure customer

   satisfaction in every interaction and respond to and resolve complaints.28 As the only manager, PMs

   are in the best position to address customer-related complaints. PMs need not confer with an FD

   to resolve customer complaints. Id. PMs make individualized assessments and rely on their own

   independent judgment and discretion to fashion a resolution and maintain customer satisfaction.29

   Banfield’s reputation and success depend on a competent PM to manage customer issues.

            The PM is an indispensable manager of people and the business of a hospital and

   appropriately classified them as exempt from overtime pursuant to the executive and

   administrative exemptions. See 29 C.F.R. § 541.100. PMs were compensated above a rate of $455

   per week;30 and their primary duty was management. They customarily and regularly directed two

   or more full-time employees, had the authority to hire and fire and relied on their discretion and

   independent judgment about significant matters related to Banfield’s business.

   II.      Practice Managers Are Always Managers, Regardless of the Tasks They Perform

            PMs are working managers who spend differing amounts of time working with those they

   manage. Banfield encourages PMs to roll up their sleeves, meet with customers, observe associates,

   evaluate efficiencies and meet the business goals of the hospital. PMs who work with customers

   and associates can monitor productivity and efficiency, support and coach associates and ensure

   quality and excellent customer relations. In order to be engaged, PMs perform associate-type tasks

   in furtherance of and concurrently with their management duties but that varies depending on the


   28 Feigner ¶¶18-19; Ferretti ¶¶19-20; Hall ¶19; Cobb ¶¶14-15.
   29 Paiz ¶¶11, 19; Triplat ¶¶19-20; Pollack ¶19; Stephens ¶19.
   30 Pleiss ¶4; Schaeffer ¶4; Powers ¶5.




                                                            7
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 9 of 27 PageID 729




   needs of each hospital.31 PMs must never neglect their managerial duties. This would be

   inconsistent with Banfield’s expectations for its PMs. 32

            Regardless of the tasks PMs are performing, they are always managing the people and the business

   of the hospital.33 A PM never steps out of the management role. Id. PMs are always the highest-level

   manager over associates and must act as a manager to address all issues in the hospital. Id.

   III.     The Day-to-Day Duties/Tasks Performed by PMs and Time Spent On Each
            Requires an Individualized Assessment of each PM and Each Hospital

            No two Banfield hospitals are alike. There is no “uniform” guide to manage a hospital.

   Many factors dictate and influence how a PM will spend their time each day including, but not

   limited to, hospital size, FD preference and management style, associate skill set, hospital revenue,

   location and staffing.34 The only commonality to every PM is that they are all the highest level of

   non-medical management and make all management decisions at their hospital. Each PM has the

   authority and discretion to apply his or her tools and techniques to manage their staff and the

   hospital to accomplish their management goals.

            The differences from hospital to hospital dictate the management duties needed. For

   example, many hospitals are inside PetSmart retail stores, while others are standalone. (Gachassin-

   Owens ¶22). Some hospitals are small, and others are well over 3,500 square feet. (Id. at ¶21).

   PMs managing hospitals in a PetSmart may have different factors driving the business. (Michael

   ¶17). PMs in a PetSmart must, for example, build up and maintain relationships with PetSmart


   31 Brochin ¶31; Crowe ¶¶22-23; Feigner ¶22; Hall ¶22; Montoya ¶11.
   32 Stinnett ¶17 (“I never directed Practice Managers to work in any particular role besides management.”); Foss ¶8
   (“If a Practice Manager is not actively managing the hospital and its associates, he or she is not meeting Banfield’s
   expectations for the job.”); Shaw ¶23 (“The purpose of my position as Practice Manager was not to be working in a
   paraprofessional role.”).
   33 Huddleston ¶22; Lontoc ¶20; Montoya ¶22; Norman ¶21
   34 Crowe ¶23; Feigner ¶23; Hall ¶23; Headrick ¶23.




                                                            8
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 10 of 27 PageID 730




    management. (Gachassin-Owens ¶23; Derrenberger ¶22).                       PMs in PetSmarts can rely on

    PetSmart’s supplies for retail but PMs in standalone hospitals must order and oversee their own

    retail items. (Gachassin-Owens ¶24). Likewise, hospital size is a significant factor impacting the

    job duties of a PM.35 The size of a hospital is often determined by the number of doctors on staff.36

    Staff levels are mixed amongst Banfield hospitals. Some PMs manage fifteen or more full-time

    associates,37 and others manage fewer than ten.38 The larger the hospital, the more hiring, training,

    scheduling, and supervising associates. In smaller hospitals, PMs must be more strategic about

    staffing and profitability.39 While, “at the larger hospitals (4-5 doctors), the Practice Managers are

    so busy that it would be virtually impossible for them to perform the job duties of another

    associate.” (Cobb ¶19).

             Another factor in a PM’s experience is the kinds of associates at their hospital. Some

    hospitals have a PM and a Chief of Staff while others have shift leads.40 A hospital’s budget and

    revenue expectations vary by hospital and influence how PMs perform their duties. A PM may

    devote less time to managing inventory in a small hospital versus a large hospital.41 A PM managing

    a high performing hospital requires more oversight of the budget. Id. Based on many variables,

    the work experiences of each PMs is different. The Court cannot look at one or two and decide

    all PMs spend their time the same.

    IV.      Banfield’s Declarations Reflect the Individualized Nature of the Inquiry and that
             All PMs are Managers All the Time, Regardless of the Tasks they Perform.

    35 Cobb ¶18; Stinnett ¶2; Foss ¶2; Poffenroth ¶2.
    36 Cobb ¶3; Stinnett ¶3; Foss ¶3; Poffenroth ¶3.
    37 Chall ¶10; Davis ¶10; Duffy ¶10; Ferretti ¶10; Wollenzien ¶10.
    38 Duran-Lovett ¶10; Fagins ¶10; Hall ¶10; Hutchinson ¶10; Montoya ¶10; Vogt ¶10.
    39 Poffenroth ¶11.
    40 Feigner ¶12; Ladendorff ¶12; Pollack ¶12; Vogt ¶12; Stinnett ¶4, Creasman ¶11; Feigner ¶22; Stecher ¶10
    41 Punales ¶¶7-8; Poffenroth ¶11




                                                            9
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 11 of 27 PageID 731




           Declarations of current and former PMs and FDs demonstrate that PMs are always the

    manager on duty in their hospitals. (Feigner ¶21) (“I am always the leader in the hospital.”)).

    “Practice Managers are always ultimately responsible for the management of the hospital such as

    scheduling, leadership, and the day to day operations.” (Stinnett ¶4). “As management is the most

    important part of Practice Managers’ job, those duties always come first. For example, if a Practice

    Manager is helping watch the desk and a management duty pops up, the Practice Manager will

    have someone else watch the desk while he/she tends to the management issues - Any time the

    Practice Manager was at the hospital, they were the manager.” (Stinnett ¶17). “[I]f the Practice

    Manager is at the front desk, answering the phone, they would be simultaneously be coaching their

    front desk associate on the job duties and/or working on scheduling.” (Cobb ¶20)

           PMs never take off their manager hat and are always responsible for the associates and

    hospital operations. The time spent working with their associates may “vary from day-to-day

    depending on a number of factors including who is working that day, what comes up, and any

    number of other things.” (Hall ¶23). Regardless, no matter what “the task Practice Managers are

    performing, they were always responsible for the management of the hospital. They were still

    responsible for meeting all of their management deadlines.” (Punales ¶12).

           PMs acknowledge that when they perform tasks similar to their associates, they are “always

    reviewing performance of the associates, ensuring compliance with the schedule, monitoring

    patient/customer feedback on performance, as well as providing on-going training on policy and

    procedures for associates.” (Headrick ¶17). When working with associates, PMs are “always

    responsible for resolving concerns or complaints for customers, resolving the associate issues,




                                                    10
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 12 of 27 PageID 732




    increasing the profitability and smooth operation of the hospital, managing the worksite and

    ensuring that the hospital is complying with policies and is profitable.”42

               FD’s expect PMs to be working managers. One attested:

               I expect my Practice Managers to keep their manager hat on no matter what job they’re
               performing. Regardless, the focus of a Practice Manager should always be their leadership
               and business operation duties. For example, if a managerial issue pops up while the
               Practice Manager is performing paraprofessional duties, they are responsible for handling
               that managerial issue immediately. (Foss ¶¶7-8).

    The PM role “is fluid and dynamic.” “[E]ach hospital has different clients and associates.” (Cobb

    ¶15). “The job duties of Practice Managers vary significantly based on the size of the hospital. A

    hospital that has one doctor is very different than a hospital that has two doctors.” (Cobb ¶16).

    “[L]arger volume hospitals tend to have more ‘doctor days’ which means that more

    paraprofessional staff must be at the hospital to support those doctors.” (Cordon ¶4).

               [T]he larger the hospital, the higher the expected volume of sales. Practice
               Managers had to use their discretion to regulate these expectations within their
               respective hospital. This also influenced the way Practice Managers managed their
               budgets. For the busier hospitals, the expectation was that they could work on a
               tighter labor budget, and slower hospitals ran higher labor budgets. It was up to
               my Practice Managers to balance this. (Punales ¶¶7-8).

    “[E]ach hospital’s budget is different depending on the size of the hospital. It is up to the PM to

    “manage the budget based on their specific hospital’s size and needs. The seniority of the hospital

    also determines how the Practice Manager manages its marketing and public relations. The more

    established a hospital, the less marketing that is needed to maintain customers and establish new

    ones.” Pierce ¶5. “Moreover, the PMs were only given “guard rails” (Punales ¶9) and “an

    expectation and understanding of the result and the basic leadership role they must fill.” (Cordon


    42   Crowe, Feigner, Huddleston ¶22; Hall ¶24; Headrick ¶22; Lontoc ¶20; Montoya ¶22; Norman ¶21; Paiz ¶18.




                                                            11
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 13 of 27 PageID 733




    ¶16).       PMs were given discretion to run their hospital as they saw fit, which was highly

    individualized as there was no “right” way to run a hospital.43

    V.          Plaintiffs’ Boilerplate Declarations Offer No Evidence of Management Duties

                Plaintiffs’ declarations offer no helpful evidence. First, none of the Plaintiffs deny

    performing management duties. They only allege they had no authority to make management

    decisions during training.44 Their declarations ignore their Job Description and make no mention of

    their managerial/operational duties. Plaintiffs all say they spent some percent of time performing

    similar tasks to associates but do not comment on their concurrent management duties or what

    they do the rest of the time. They are silent about how they interview, hire, train, schedule,

    supervise, coach, mentor, develop, discipline, retain, evaluate, or fire associates. Plaintiffs are silent

    about how they meet financial objectives; drive revenue growth; monitor cost containment, loss

    prevention, and labor costs; manage the quality of care; ensure doctors and associates are

    supported and productive; identify, order, and maintain medical equipment to provide the highest

    level of veterinary care services; or ensure compliance with Banfield’s policies and procedures and

    local, state, and federal laws. [DE #54, 5-18]. Plaintiffs just ignore the level of discretion and

    independent judgment given to PMs to make management decisions.

                Second, the nearly identical declarations contain inadmissible hearsay, speculation and

    unsupported opinions about how other PMs spend their time. [DE #54, 5-18]. Some Plaintiffs

    opine about the number of hours other PMs would have worked (Worked 45-50 hours a week

    (Bruno, Metzler ¶7) or that “all PMs performed the same or similar primary duties” (Pleiss, Ripple,

    Taye ¶12). Plaintiffs state, without personal knowledge, that other PMs spent their time in their


    43   Crowe ¶23; Hall ¶25; Norman ¶22.
    44   Belich, Hughes, Plaskey ¶8 (“had no authority to make any decisions at all during the time I was in training.”).




                                                                12
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 14 of 27 PageID 734




    jobs as described by Plaintiffs and that other PMs would come forward with claims. (Lowe,

    Edwards-Nelson, Pleiss ¶6) (Spent majority of “time doing the same manual labor and customer

    service tasks that the hourly paid employees performed.. . .customer service, answering phones,

    scheduling and verifying pet appointments, checking patients in and out of the hospital, cleaning

    examination rooms between patients, making product sales, and selling pet insurance.”); (Belich,

    Lowe, Metzler, Vatovac, Edwards-Nelson ¶14, Mooney ¶17 “if PMs like myself were made aware

    of our right to receive overtime pay . . . other PMs would likely come forward with claims for

    overtime compensation due.”).

            Plaintiffs’ declarations demonstrate that an individualized inquiry is required for each PM

    at each hospital. Plaintiff’s opinion that some PMs spend a large percentage of time performing

    tasks similar to their hourly associates is not enough.

                                         LEGAL ARGUMENT

    I.      Legal Standard

            A.      Conditional Certification Should Only be Granted in Appropriate Cases.

            To bring a collective action on behalf of others, consistent with judicial economy, Plaintiffs

    must overcome procedural hurdles designed to ensure that a collective action is only implemented

    “in appropriate cases.” See Hoffmann-La Roche v. Sperling, 493 U.S. 165, 169-70 (1989). “Where a

    collective action would not serve the interests of judicial economy, plaintiffs should not be

    permitted to request court-supervised notice as a tool for drumming-up business.” Robinson v.

    Dolgencorp, 2006 U.S. Dist. LEXIS 85471, at *25 (M.D. Fla. Nov. 13, 2006). The “decision to

    conditionally certify a collective FLSA action is within the discretion of the district court.” Lee v.

    Sky Plumbing, 2010 U.S. Dist. LEXIS 26286, at * 2 (M.D. Fla. Mar. 1, 2010). The Middle District

    of Florida follows the two-step process described by the Eleventh Circuit in Hipp v. Liberty Nat’l



                                                     13
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 15 of 27 PageID 735




    Life Ins., 252 F.3d 1208, 1219 (11th Cir. 2001). Brooks v. A Rainaldi Plumbing, 2006 U.S. Dist. LEXIS

    89417, at *4 (M.D. Fla. 2006). Plaintiffs must demonstrate that: (1) there are sufficient employees

    who wish to opt-in to the action; and (2) Plaintiffs are similarly situated with the putative collective

    with respect to jobs and pay. Lemming v. Security Forces, 2010 U.S. Dist. LEXIS 133233, at *3 (M.D.

    Fla. 2010). Claims requiring individualized inquiries weigh against certification even at the first

    stage of analysis. Gomez v. United Forming, 2009 U.S. Dist. LEXIS 101804, at *2 (M.D. Fla. 2009).

            B.      Plaintiffs’ Burden to Establish “Similarly Situated” is Not Meaningless.

            Plaintiffs always bear the burden to demonstrate that the collective is similarly situated.

    Grayson v. K Mart Corp., 79 F.3d 1086, 1096-97 (11th Cir. 1996). While Plaintiffs’ “burden at the

    notice stage is not heavy, it is not ‘invisible.’” Hart v. JPMorgan Chase Bank, N.A., 2012 U.S. Dist.

    LEXIS 175983, at *11 (M.D. Fla. 2012). “A plaintiff has the burden of showing a reasonable basis

    for his claim that there are other similarly situated employees.” Morgan v. Family Dollar Stores, 551

    F.3d 1233, 1260 (11th Cir. 2008). To satisfy this burden, Plaintiffs “must make some rudimentary

    showing of commonality between the basis for his claims and that of the potential claims of the

    proposed class, beyond the mere facts of duties and pay provisions.” Lewis-Gursky v. Citigroup, Inc.,

    2017 U.S. Dist. LEXIS 31135, at *8-9.

            The standard at this stage tasks Plaintiffs with providing declarations “probative of the

    similarly situated question.” Rumreich v. Good Shepherd Day Sch. of Charlotte, Inc., 2018 U.S. Dist.

    LEXIS 219649, at *25 (M.D. Fla. 2018). Such declarations must “successfully engage defendants’

    affidavits to the contrary.” Grayson v. K Mart Corp., 79 F.3d 1086, 1097 (11th Cir. 1996). Alhtough

    some courts grant conditional certification more frequently, “federal courts across the Middle and

    Southern Districts of Florida have routinely denied requests for conditional certification where, as

    here, the plaintiffs attempt to certify a broad class based only [on] the conclusory allegations of a



                                                      14
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 16 of 27 PageID 736




    few employees.” Wooton v. Steelmaster Indus., 2019 U.S. Dist. LEXIS 97026, at *9 (M.D. Fla. June

    10, 2019) (citing Kelley v. Taxprep1, Inc., 2014 U.S. Dist. LEXIS 184589, at *5 n.2 (M.D. Fla. Apr.

    2, 2014) (collecting cases)). Declarations do not suffice when they fail to go to the heart of key

    issues in a case. See e.g., Demauro v. Limo, Inc., 2011 U.S. Dist. LEXIS 1229 (M.D. Fla. Jan. 3, 2011).

    II.     Plaintiffs Cannot Establish, Even Under a Lenient Standard, that the Putative
            Class Members Are Similarly Situated.

            Plaintiffs argue they are similarly situated to all Banfield PMs because PMs (1) perform

    common job duties; (2) are compensated as exempt; (3) are hired from the same PM job posting;

    and (4) receive uniform training. [DE # 54, p. 6-8]. Those factors may be true but do not establish

    a violation of law. Plaintiffs have not submitted any evidence that similarly situated employees

    suffered from a policy or practice that violates the FLSA.

            A.      The Highly Individualized Nature of the PMs Role Makes a Collective
                    Action Entirely Inappropriate.

            Plaintiffs claim that “variations in duties will not preclude a finding that employees are

    similarly situated where there is a uniform collective of employees performing the same primary

    function” and that the Court should not consider such evidence until the second stage. [DE #54,

    pp.11-12]. Plaintiffs’ argument is flawed. First, “class certification issues cannot be decided in a

    vacuum.” West v. Verizon Communs., Inc., 2009 U.S. Dist. LEXIS 82668, at *11 (M.D. Fla. 2009).

    “It is entirely appropriate for the Court to be cognizant of the factual and legal issues presented

    by the case when determining whether this case can be appropriately treated as a collective action.”

    Id. In Poggi v. Humana at Home 1, Inc., 2017 U.S. Dist. LEXIS 179252, at *19-22 (M.D. Fla. 2017),

    the court specifically rejected the same argument put forth by the Plaintiffs. In denying conditional

    certification because “individualized issues predominate[d],” the court articulated that “the




                                                      15
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 17 of 27 PageID 737




    individualized nature of the claims will not change once discovery has been completed” where

    defendant’s declarations addressed that employees had different daily job duties that varied. Id.

            More importantly, whether PMs maintain the primary duty of management, regardless of

    the concurrent non-exempt tasks they perform is at the heart of the exemption and cannot be

    ignored. No two hospitals are the same. Many factors influence how a PM spends their day.

    Plaintiffs’ declarations strain to paint a picture that all hospitals are indistinguishable, and any PM

    could be placed in any hospital and have an identical experience. A PM may be qualified to work

    in other hospitals but the challenges they will face, and the manner they spend their time will be

    unique to that hospital determined by the PM’s discretion. The differences in each hospital,

    outlined in Banfield’s declarations, highlight by Plaintiffs’ argument is unpersuasive. The size of a

    hospital, physical location, staff skill level, net revenue, inclusion of Chief of Staff or Shift Leads,

    number of associates, FD preferences, and more, create unique situations. All PMs do not spend

    their days the same as other PMs. Their only unifying common factor is that every PM manages

    two or more full time employees, hires and fires associates and manages all aspects of the operation

    of the hospital they are charged with managing.

            There is no “battle of the declarations” here. Plaintiffs only testify about the tasks they

    view as non-exempt but are silent management tasks they perform while engaging in non-exempt tasks

    and the percentage of time they are not working on non-exempt tasks. To determine if the

    Plaintiffs are properly exempt, the Court must look at each PM, how they performed their job,

    the exempt work they performed, the importance of the exempt work to Banfield, the time spent

    doing solely non-management duties, how they handled management duties concurrently with their

    non-exempt tasks or whether they were just “answering phones, scheduling and verifying pet

    appointments, checking patients in and out of the hospital, cleaning examination rooms between



                                                      16
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 18 of 27 PageID 738




    patients, making product sales, and selling pet insurance45,” in violation of Banfield’s expectations,

    as Plaintiffs allege. [DE # 54, p. 7].

             Banfield has expectations of the duties performed by each PM and does not pay PMs a

    salary as high as $96,343.52 to answer phones.46 That business model makes no sense and is

    inconsistent with the evidence. The Court will need to explore for example, whether PMs

    maintained concurrent management duties while allegedly answering phones. We must ask, were

    PMs evaluating associates while they assisted to clean a room. When checking patients in and out

    of the hospital, were they also responsible for ensuring that the hospital delivered a high-quality

    customer experience? When making product sales, were they also responsible for managing the

    inventory of products or driving profitability? When selling wellness plans, were they also

    responsible for managing the hospital’s budget? Plaintiffs’ entire argument rests on their claim that

    although they performed management duties, they were misclassified because in their opinion their

    non-management tasks were more important or “primary.” The granular factual descriptions of

    the day-to-day duties of each PM, with all the variations that are determined by both obvious and

    nuanced differences between the hospitals and the FDs who manage them, preclude collective

    treatment of this class. How a PM spends their day and the nature and importance of management

    duties performed each day, are too individualized to establish anyone as “similarly situated.” Based

    on the extensive level of individualized inquiry this case would require, Plaintiffs have not satisfied

    their burden to show that they are similarly situated with the putative collective.47


    45 This is a good example of the lack of credibility of Plaintiffs’ declarations. Banfield does not “sell” insurance and
    has never sold insurance. Banfield offers wellness packages. (Poffenroth ¶5; Derrenberger ¶22; Paiz ¶11). All Plaintiffs
    know better and this obvious error is further reflective of the boilerplate nature of the declarations.
    46 This was the high range of the salary during the relevant period. (Powers ¶5).
    47 Calvo v. Summit Broadband Inc., 2018 U.S. Dist. LEXIS 131381 (M.D. Fla. 2018) (denying certification “because

    plaintiff-specific inquiries would likely be required as to whether an individual was exempt from the FLSA.”); Wooton,
    2019 U.S. Dist. LEXIS 97026, at *12 (denying conditional certification where plaintiff failed to demonstrate that the




                                                              17
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 19 of 27 PageID 739




             Plaintiffs urge the Court to disregard the application of any FLSA exemptions. This is

    precisely the information that courts have considered on a motion for conditional certification,

    going directly to the crux of this case. In Kelley, plaintiffs moved to conditionally certify a collective

    of tax service Office Managers on the basis that they had been misclassified. 2014 U.S. Dist.

    LEXIS 184589. In evaluating the exemption, the court noted:

             [P]laintiff-specific inquiries would be required as to whether or not an individual
             was misclassified, and therefore exempt from the FLSA.                 Specifically,
             individualized inquiries would be required as to whether various “Office
             Managers” meet the FLSA “executive exemption.” These individualized inquires
             also make conditional certification in this proceeding unwarranted.

    Id., at *5-7. The court denied conditional certification. Id. In Lovett v. SJAC Fulton Ind I, LLC,

    2015 U.S. Dist. LEXIS 80947, at *41-42 (N.D. Ga. June 23, 2015), the court weighed the

    employer’s evidence going to the question of whether restaurant assistant managers were properly

    classified as exempt. Comparing against the plaintiff’s own general statements about the non-

    managerial duties she performed, the court noted that “[t]he evidence submitted by Defendants

    to the contrary significantly discredits Plaintiff’s claim that she is similarly situated to other

    Assistant Managers.” Id. at *41-42.

             Unlike Plaintiffs’ declarations, Banfield’s declarations provide specific information PMs

    were properly classified as exempt under the FLSA. The determination of whether each PM was

    properly classified as exempt under the executive or administrative exemptions requires an

    individualized analysis of each PM’s primary duty, the level of discretion and independent

    judgment they had with respect to matters of significance, the number of associates they


    employees were “similarly situated” with respect to job requirements and with regard to their pay provisions); Udo v.
    Lincare, Inc., 2014 U.S. Dist. LEXIS 152166, at *33 (M.D. Fla. 2014) (denying conditional certification because “the
    differences between the employees defeat the prospect of achieving judicial economy by resort to a collective action.”).




                                                              18
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 20 of 27 PageID 740




    supervised, their requisite hiring and firing authority, their primary duty to train and whether time

    spent performing non-exempt tasks was done concurrently with their management

    responsibilities. Such an individualized undertaking would not “satisfy the rationale of a collective

    action, which is to preserve judicial economy.” Rosales v. El Michoacana LLC, 2016 U.S. Dist.

    LEXIS 167686, at *11 (M.D. Fla. 2016).

            B.      Plaintiffs Fail to Identify an Unlawful Corporate Policy or Practice.

            Plaintiffs concede they perform management duties but complain about the time spent

    also performing non-exempt tasks. They also do not dispute that while they are performing these

    tasks, they are also, concurrently, the highest level of non-medical manager in the hospital. Putting

    aside Banfield’s dispute with Plaintiffs’ estimates of time spent doing non-exempt tasks, neither

    the FLSA, nor the regulations proscribe an amount of time that a management employee must be

    performing solely exempt duties to be classified as an exempt manager. The FLSA does not require

    that at an employee spend more than 50 percent of their time performing only exempt duties. 29

    C.F.R. § 541.700(b). the FLSA regulations specifically contemplate a case-by-case determination:

            Factors to consider when determining the primary duty of an employee include,
            but are not limited to, the relative importance of the exempt duties as compared
            with other types of duties; the amount of time spent performing exempt work; the
            employee’s relative freedom from direct supervision; and the relationship between
            the employee's salary and the wages paid to other employees for the kind of
            nonexempt work performed by the employee. 29 C.F.R. § 541.700(a).

    The amount of time spent on non-exempt may be instructive, it is not dispositive. This magnifies

    the individualized nature of each PMs’ particular situation. As long as the other requirements

    under the exemption test are met, working managers who perform exempt and non-exempt tasks

    concurrently can properly maintain their exemption. 29 C.F.R. §§ 541.106(a). Even spending a




                                                     19
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 21 of 27 PageID 741




    vast majority of time performing non-exempt work does not destroy the exempt status.48

    Regardless of the percent of time spent on non-exempt duties, employees whose primary duty is

    management are properly classified as exempt executives.49

             The case law overwhelmingly recognizes that the inherent nature of a working manager

    requires that they work side by side with their staff. Yet, they never step out of their role as the

    manager. For example, in Diaz v. Team Oney, Inc., 291 F. App’x 947 (11th Cir. 2008) (unpublished),

    the Eleventh Circuit agreed with the district court’s finding that the assistant manager of two pizza

    restaurants was properly classified as an exempt working manager even though he frequently

    performed non-managerial tasks such as making pizzas, routing pizza deliveries, greeting

    customers and cleaning the store, because as the highest ranking employee on duty during the

    majority of his shifts, his managerial duties were significantly more important to the operation of

    the restaurant than non-managerial tasks.50

               Likewise, in Calvo v. B&R Supermarkets, Inc., 63 F. Supp. 3d 1369 (S.D. Fla. 2014), the

    court found that the primary duty of a grocery store assistant manager was management even


    48 Darosa v. Fla. Default Law Group, P.L., 2011 U.S. Dist. LEXIS 94871 (M.D. Fla. 2011) (court determined that
    plaintiff’s variety of management functions were sufficient to conclude that the executive exemption applied despite
    spending only 20 percent of time on supervisory tasks); Moore v. Tractor Supply Co., 352 F. Supp. 2d 1268, 1279 (S.D.
    Fla. 2004) (manager who spent 95% of time performing nonmanagerial duties was still exempt).
    49 Calvo v. B&R Supermarkets, Inc., 63 F. Supp. 3d 1369 (S.D. Fla. 2014) (primary duty of assistant store manager was

    management even though he regularly performed the same non-exempt tasks as hourly employees). Garcia v. Nachon
    Enterprises, Inc., 223 F. Supp. 3d 1257 (S.D. Fla. 2016) (retail store general manager’s primary duty was management
    even when they concurrently performed exempt and non-exempt work).
    50
      Byers v. Petro Servs., 110 F. Supp. 3d 1277 (S.D. Fla. 2015)(store manager alleged he spent the majority of his time
    performing menial tasks similar to those performed by other employees yet he also exercised substantial independent
    discretion and control over his duties and the store’s operations, which court found was acting as a manager); Phillips
    v. Tacala, LLC, 883 F. Supp. 2d 1138 (N.D. Ala. 2012)(restaurant assistant general manager spent more than half of
    her work hours performing nonexempt tasks such as cooking food, preparing orders, operating the cash register, and
    cleaning the store, but regardless, as the manager in charge, she was responsible for ensuring that the shift ran
    smoothly in all respects, including paperwork, customer service, safety, cleanliness, equipment functioning, work
    assignments, and employee discipline and the court found that the record demonstrated that plaintiff was still acting
    in a managerial capacity despite her nonexempt duties).




                                                             20
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 22 of 27 PageID 742




    though plaintiff regularly engaged in manual tasks generally done by hourly employees, such as:

    expediting the checkout lines, assisting at the deli or produce counters, stocking the shelves,

    retrieving shopping carts from the parking lot, re-stocking display tables, making garlic bread and

    opening the back door to assist with trash disposal. However, the evidence supported the finding

    that plaintiff concurrently performed exempt and non-exempt work. For example, if plaintiff was

    assisting at the deli counter and a customer requested to see the manager, plaintiff would leave the

    deli counter to respond to the waiting customer.             Significantly, the court explained that

    “[f]undamentally, the amount or percentage of time spent by an employee on work claimed to be

    exempt is not dispositive.” Id. at 1381. The more useful question is whether or not the

    employee’s managerial duties constituted the primary value the employer placed on the

    employee. Id. Highly relevant to the case at bar, the court noted “[t]he person ‘in charge’ of a

    store is generally considered to have management as a primary duty, even if that person spends

    more aggregate time performing nonexempt duties and ‘makes few significant decisions.’” Id.

            Here, Plaintiffs’ only evidence that they are “similarly situated” is their classification as

    exempt and a uniform job posting, but neither of those “similarities” are violations of law. One

    could argue that all employees are “similarly situated” because they are humans and breathing.

    The similarity must be relevant to an alleged violation of law which, if true, would create

    efficiencies by litigating the case as a collective. “To show that the potential plaintiffs are similarly

    situated, the plaintiff must ‘demonstrate that [she] and potential plaintiffs together were victims

    of a common policy or plan that violated the law.’” Chalker v. Burlington Coat Factory of Fla., 2013

    U.S. Dist. LEXIS 159628, at *4 (M.D. Fla. 2013). To conclude that an employee may establish the

    similarly situated requirement simply by claiming violations of the law by the same employer,

    would be to conclude that any time employees alleged unpaid overtime due from the same



                                                       21
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 23 of 27 PageID 743




    employer, such employees would be similarly situated. Carruthers v. Keiser Sch., Inc., 2010 U.S. Dist.

    LEXIS 133186, at *8 (M.D. Fla. Dec. 3, 2010).

             Essentially, Plaintiffs’ only allegation of a violation is that Banfield classified PMs as

    exempt and they believe it is unlawful. Plaintiffs’ conclusion that all PMs were not properly

    classified is not evidence of a common practice or policy that violates the law and connects the

    putative class members. Plaintiffs have not explained, with evidence, why the classification violates

    the law. Plaintiffs only argue they worked more than 40 hours and were not paid overtime and

    therefore Banfield’s classification of PMs was unlawful. This is a circular argument –e.g., plaintiffs

    were exempt and did not get paid overtime and because they were exempt, Banfield violated the

    law. Plaintiffs need more to obtain a court authorized notice.

             C.        Plaintiffs’ Boilerplate Declarations Fail To Offer “Substantial” And
                       “Detailed” Allegations.

             Plaintiffs’ evidence does not even meet the lenient threshold at this initial stage of

    certification. Plaintiffs’ declarations are entirely silent regarding two critical factors (1) what tasks

    the PMs performed during the other percentage of their work time and (2) whether PMs were still

    responsible for supervising and directing employees and managing hospital operations while they

    were performing non-exempt tasks. Plaintiffs’ conclusory statements are unhelpful to the analysis of

    whether PMs are working managers, as they leave relevant questions unanswered.51

             Plaintiffs’ declarations only raise more questions. If management was not a PM’s primary

    duty, who was responsible for the operation of the hospital and supervisions of the associates?


    51 Ramos v. Burger King, 2011 U.S. Dist. LEXIS 115653, *4-6 (M.D. Fla. Oct. 6, 2011) (denying certification of a class
    of managers based upon ten affidavits that offered conclusory allegations that all managers were required to work in
    the same manner, regardless of location, finding such evidence “woefully short of meeting the similarly situated
    standard”); Holmes v. Quest Diagnostics, Inc., 2012 U.S. Dist. LEXIS 192821, at *2-3 (S.D. Fla. June 14, 2012) (finding
    that vague allegations in plaintiff’s nearly identical declarations “lack sufficient detail and do not ‘successfully engage’
    [the defendant’s declarations] indicating that the [p]laintiffs are not similarly situated”).




                                                                22
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 24 of 27 PageID 744




    Who prepared the weekly hospital work schedule? Who managed the budget? Who conducted

    candidate screening and interviews? Who provided coaching and discipline to hospital associates?

    Who prepared performance evaluations? Who managed inventory? Who trained associates? Did

    Plaintiffs have the authority to delegate the non-exempt duties? Plaintiffs’ declarations fail to

    address these critical factors whereas Banfield’s declarations are detail rich. As such, Plaintiffs are

    not able to provide substance-filled declarations “which successfully engage defendants’

    affidavits to the contrary.” Goodrich v. Covelli Family Ltd. P'ship, 2012 U.S. Dist. LEXIS 44518, at

    *6 (M.D. Fla. Mar. 30, 2012) (emphasis added).

                Further, the failure to describe the actual day-to-day job duties of the PMs dooms

    Plaintiffs’ Motion. It is clear from the template-like declarations that the PMs have no personal

    knowledge of how other PMs spent their time. Plaintiffs claim they know all PMs performed the

    same primary duties because of weekly conference calls with other PMs.52 Yet, these statements

    are merely hearsay as each hospital only has one PM and these PMs were not in a position to

    observe other PMs perform their duties. Simply relying on conclusory “beliefs” and

    “conversations” that provide no meaningful details misses the mark. Palacios v. Boehringer Ingelheim

    Pharm., Inc., 2011 U.S. Dist. LEXIS 92002, at *17 (S.D. Fla. 2011). In reality, only FDs can speak

    to the job duties of multiple PMs as they directly observed several PMs on a regular basis. The

    declarations of numerous FDs indicate that if, in fact, a PM was solely performing the jobs that

    Plaintiffs allege, that they were not meeting Banfield’s expectations for the role.53 Plaintiffs’

    declarations are devoid of detail on significant aspects of a PM’s role that would assist the Court

    in determining whether a collective action is proper. Thus, Plaintiffs cannot rely on their own


    52   Belich ¶11; Metzler ¶11; Taye ¶12. [DE # 54, 5-18].
    53   Punales ¶12; Cobb ¶20; Floss ¶8.




                                                               23
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 25 of 27 PageID 745




    limited experiences to prove that they are similarly situated to an entire collective of PMs working

    across the country.

    III.    Plaintiffs’ Proposed Notice Request Is Improper

            A.      The Content of Plaintiffs’ Proposed Notice is Insufficient.

            If the Court grants conditional certification despite Plaintiffs’ failure to meet their burden,

    the content of Plaintiffs’ proposed notice departs from those routinely approved by Florida

    districts courts. The notice is insufficient as it fails to set forth critical information fully advising

    the putative members “(1) that if they opt in, they may be required to appear for trial and (2) if

    Plaintiffs are unsuccessful, [defendant] may attempt to recover its costs from the potential class

    members.” Ciani v. Talk of the Town Rests., Inc., 2015 U.S. Dist. LEXIS 5580, *13 (M.D. Fla. 2015).

            B.      Dissemination of Notice Should be Limited.

            Plaintiffs request that the Court authorize multiple notices including mail, email, text

    message, a website, and reminders. Plaintiffs have not established why notice by mail will not be

    sufficient. Plaintiffs only speculate that putative collective members receive too much junk mail.

    Providing e-mail addresses for all putative collective action members is unwarranted due to not

    only privacy concerns, but also because electronic notice can be altered, forwarded to other people,

    or otherwise abused. Gordon v. Kaleida Health, 2009 U.S. Dist. LEXIS 95729, at *36 (W.D.N.Y.

    2009). Second, there is “no basis yet to find that the traditional method of notice will not reach

    the prospective class members.” Miller v. JAH, LLC, 2018 U.S. Dist. LEXIS 2139, at *7-8 (N.D.

    Ala. 2018)(agreeing to consider email communication as an alternative only “[f]or those

    prospective class members whose notice the Post Office returns”).




                                                       24
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 26 of 27 PageID 746




             Likewise, several Eleventh Circuit district courts have recently held that “sending notice

    via text message is unnecessary and potentially costly for the recipients.”54 Instead, this Court

    should use the same procedure it employed in Ciani, and reconsider an “email ‘follow-up’ notice

    if Plaintiffs show that [Banfield] has failed to timely and adequately provide” the proper contact

    information described above. 2015 U.S. Dist. LEXIS 5580, at *15.

             Lastly, reminder notices are not necessary and instead are simply redundant. Palma v.

    Metropcs Wireless, Inc., 2014 U.S. Dist. LEXIS 7787, at *8 (M.D. Fla. 2014). Also, a reminder

    “potentially could be interpreted as encouragement by the Court to join the lawsuit.” Rojas v. Garda

    CL Southeast, Inc., 2013 U.S. Dist. LEXIS 179595, at *34-35 (S.D. Fla. Dec. 23, 2013).55 It is the

    responsibility of the putative member to act as they see fit once they receive that information. Id.

    In order to address these various concerns, Defendants believe it is appropriate for notice to be

    sent only by mail.

                                                     CONCLUSION

             Plaintiffs fall short of meeting their burden to prove that they and potential opt-in plaintiffs

    are similarly situated such that collective adjudication of their claims is efficient and appropriate.

    Defendants respectfully request that this Court deny Plaintiffs’ Motion for Conditional

    Certification. Should the Court grant Plaintiffs’ Motion, Defendants ask that the Court alter the

    form and limit the method of any notice to putative members in a manner that addresses the

    privacy, cost, and objectivity concerns.




    54Gibbs, 2019 U.S. Dist. LEXIS 107480, at *34-35; see also Miller v. JAH, LLC, 2018 U.S. Dist. LEXIS 2139, 2018 WL
    305819, at *3 (N.D. Ala. Jan. 5, 2018).
    55Robinson v. Ryla Teleservices, Inc., 2011 U.S. Dist. LEXIS 147027, at *21 (S.D. Ala. 2011)(a reminder “would be at odds

    with the purpose for judicial notice-which is simply to inform potential class members of their rights.”)




                                                              25
Case 8:19-cv-02289-VMC-CPT Document 63 Filed 02/11/20 Page 27 of 27 PageID 747




    DATED this 11th day of February, 2020.

                                                       Respectfully submitted,

                                                       JACKSON LEWIS P.C.
                                                       390 North Orange Avenue, Suite 1285
                                                       Orlando, Florida 32802-3389
                                                       Telephone:     (407) 246-8440
                                                       Facsimile:     (407) 246-8441

                                                       By:      /s/ Stephanie L. Adler-Paindiris
                                                                Stephanie L. Adler-Paindiris
                                                                Florida Bar No. 0523283
                                                                stephanie.adler-
                                                                paindiris@jacksonlewis.com

                                                                Amanda A. Simpson
                                                                Florida Bar No. 0072817
                                                                amanda.simpson@jacksonlewis.com
                                                                Attorneys for Defendants



                                   CERTIFICATE OF SERVICE


            I HEREBY CERTIFY that on this 11th day of February, 2020, the foregoing was
    electronically filed with the Clerk of the Court by using the CM/ECF system, which will send a
    notice of electronic filing to: Gregg I. Shavitz, Esquire, Camar R. Jones, Esquire, Alan Quiles,
    Esquire, Shavitz Law Group, P.A., 951 Yamato Road, Suite 285, Boca Raton, FL 33431; Steven
    G. Schwartz, Esquire, Schwartz Law Group, 6751 N. Federal Highway, #400, Boca Raton, FL
    33487 and to Harry R. Harmon, Esquire, Kimberly J. Overbaugh, Esquire, Thomas R. Davies,
    Esquire, Harmon & Davies, P.C., 2306 Columbia Avenue, Lancaster, PA 17603.


                                                             /s/Halle Gotfredson
                                                             Halle Gotfredson
                                                             For Jackson Lewis, PC




                                                  26
